Exhibit 10.2

 

 

 

 

DATED [●]

 

LITIGATION MANAGEMENT DEED

 

THE VE MEMBER REPRESENTATIVE

(as defined herein)

 

VISA INC.

 

THE LMC APPOINTING MEMBERS

(as defined herein)

 

THE UK&I DCC APPOINTING MEMBERS

(as defined herein)

 

THE EUROPE DCC APPOINTING MEMBERS

(as defined herein)

 

 

 

 

MILBANK, TWEED, HADLEY & McCLOY LLP

London



--------------------------------------------------------------------------------

 

 

CONTENTS

 

Clause    Page   1.   

Definitions and interpretation

     2    2.   

Appointment of VEMR Directors

     12    3.   

Decisions and actions of the VE Member Representative

     13    4.   

Composition of the Litigation Management Committee

     14    5.   

Composition of the UK&I DCC

     15    6.   

Composition of the Europe DCC

     17    7.   

Decisions of the Litigation Management Committee

     18    8.   

Decisions of the UK&I DCC

     19    9.   

Decisions of the Europe DCC

     20    10.   

Notification of Covered Claims

     21    11.   

Attribution of Covered Claims

     22    12.   

Management of Covered Claims

     22    13.   

Allocation of Covered Losses

     24    14.   

Release Assessments for Conversion of Preferred Stock

     25    15.   

Confidentiality and Privilege

     27    16.   

Termination

     29    17.   

Notices

     29    18.   

Authority

     31    19.   

Entire agreement

     31    20.   

Miscellaneous

     32    21.   

Governing law, jurisdiction and remedies

     35   

Schedule 1   

The LMC Appointing Members

   Schedule 2   

UK&I DCC Appointing Members

   Schedule 3   

Europe DCC Appointing Members

  

 

 

– i –



--------------------------------------------------------------------------------

THIS DEED is dated [●] and made between:

PARTIES

 

  (1)

[●], a private company limited by guarantee and incorporated in England and
Wales under number [●] whose registered address is at [●], in its capacity as
trustee to represent those VE Members (as defined below) designated as
beneficiaries in accordance with the VEMR Trust Documents (as defined below)
(the “VE Member Representative”)

 

 

  (2)

VISA INC., a company incorporated under the laws of the State of Delaware (“Visa
Inc.”)

 

 

  (3)

THE PERSONS whose names and further details are set out in Schedule 1 (the “LMC
Appointing Members”)

 

 

  (4)

THE PERSONS whose names and further details are set out in Schedule 2 (the “UK&I
DCC Appointing Members”)

 

 

  (5)

THE PERSONS whose names and further details are set out in Schedule 3 (the
“Europe DCC Appointing Members”)

 

RECITALS

 

  (A)

In connection with the acquisition by Visa Inc. of the entire issued and
outstanding share capital of Visa Europe (as defined below) (the “Transaction”),
the parties hereto (the “Parties”) have agreed to enter into this Deed for the
purposes set out below.

 

 

  (B)

The VE Member Representative was established pursuant to the VEMR Constitutional
Documents and the VEMR Trust Documents to represent those VE Members (each as
defined below) designated as beneficiaries under the VEMR Trust Documents
following the Closing (as defined below) in connection with, among other things,
the matters described in this Deed.

 

 

  (C)

It has been agreed that each Appointing Member (as defined below) will be
entitled, with effect from Closing, to appoint a VEMR Director (as defined
below) in accordance with this Deed and the VEMR Constitutional Documents.

 

 

  (D)

Each Appointing Member will be entitled (in accordance with this Deed and the
VEMR Constitutional Documents) to nominate its appointed VEMR Director to either
(or both) (i) the Litigation Management Committee (LMC) and/or (ii) the UK&I
Domestic Claims Committee (UK&I DCC) or the Europe Domestic Claims Committee
(Europe DCC), respectively (each as defined below).

 

 

  (E)

The LMC, UK&I DCC and Europe DCC are each committees of the VEMR Board (as
defined below) which are authorised to bind, make decisions and take actions on
behalf of the VE Member Representative in accordance with the terms of this Deed
and the VEMR Constitutional Documents. Decisions of such committees taken in
accordance with this Deed shall be binding on the VE Member Representative.

 

 

  (F)

In particular, the LMC is authorised, under the terms of this Deed and the VEMR
Constitutional Documents, to bind, make decisions and take actions on behalf of,
the VE Member Representative in respect of all matters described in this Deed,
save in respect of matters where, under the terms of this Deed, the VE Member
Representative may be bound, or decisions or actions made or taken on its
behalf, by the UK&I DCC or the Europe DCC.

 

 

 

– 1 –



--------------------------------------------------------------------------------

 

 

AGREEMENT

 

  1.

Definitions and interpretation

 

 

  1.1

In this Deed the following words shall have the following meanings:

 

Accelerated Conversion: has the meaning given in Clause 14.1;

Affiliate: in relation to a Person, any Person directly or indirectly
Controlling, Controlled by or under direct or indirect common Control with that
Person and, in respect of an Appointing Member, any Subsidiary Undertaking or
Parent Undertaking of that Appointing Member, or any Subsidiary Undertaking of
any such Parent Undertaking of that Appointing Member, but shall not, for the
avoidance of doubt, include (i) in respect of Visa Inc., any Appointing Member
or any shareholder of Visa Inc., and (ii) in respect of any Appointing Member,
Visa Inc.;

Appointing Members: together, the LMC Appointing Members, the UK&I Domestic
Appointing Members and the Europe Domestic Appointing Members;

Assessment Date: has the meaning given in Clause 14.1;

Business Day: any day other than a Saturday, Sunday or any other day which is a
public or federal holiday in any of London (United Kingdom), New York City (USA)
or Foster City, California (USA);

CEO Assessment: has the meaning given in Clause 14.6;

Class A Common Equivalent Number: has the meaning given in the Certificates of
Designations of the UK&I Preferred Stock and the Europe Preferred Stock;

Class A Common Stock: means the Class A Common Stock of Visa Inc., par value
$0.0001 per share;

Class A Equivalent Preferred Stock: means the Series A Convertible Participating
Preferred Stock, par value $0.0001 per share of Visa Inc.;

Closing: means the closing of the Transaction pursuant to the terms of the
Transaction Agreement;

Closing Cash Consideration: has the meaning given in the Transaction Agreement;

Contingent Liability Risk: has the meaning given in Clause 14.2;

 

 

– 2 –



--------------------------------------------------------------------------------

 

 

Control: in relation to a Person, the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting securities, by contract or
otherwise (and “Controlled” and “Controlling” shall be construed accordingly);

Conversion Adjustment: has the meaning given in the Certificates of Designations
of the UK&I Preferred Stock and the Europe Preferred Stock;

Covered Claims: shall mean any claim, demand, action, cause of action, set-off,
right, suit, arbitration, inquiry, proceeding or investigation of any nature
whatsoever (including investigations or other proceedings by or before any
Governmental Authority commenced or threatened in the Visa Europe Territory, but
excluding the European Commission’s ongoing investigation into Inter-Regional
MIFs (Case AT.39398)) concerning:

 

    (i)

any Domestic MIFs, Intra-Regional MIFs or Inter-Regional MIFs that apply to
transactions in the Visa Europe Territory during the Covered Period (provided
that any ‘Covered Claims’ in respect of Inter-Regional MIFs shall be subject to
the VE Inter Contribution (as defined below)); or

 

 

   (ii)

point of sale rules (including the ‘Honour All Cards’ or ‘No Surcharge’ rules)
that apply to transactions in the Visa Europe Territory during the Covered
Period where the measure of alleged injury, damage or loss is based wholly or
substantially on the level of MIFs paid in transactions in the Visa Europe
Territory during the Covered Period,

 

(each, a “Claim”)

including in each case:

 

     (i)

any Claim relating to antitrust or competition laws, regulations or rules;

 

 

    (ii)

any Claim that is existing, including the Existing English High Court Claims;

 

 

   (iii)

any other Claim arising out of facts or circumstances similar to those alleged
in any existing ‘Covered Claims’ brought in the English High Court;

 

 

   (iv)

any Claim in respect of which a claim form has been issued in the English High
Court against any of Visa Inc., Visa Europe, Visa UK and/or any of their
respective Affiliates, but where, as a result of an agreement to extend the time
limit for service of the claim form, the claim form has yet to be served;

 

 

    (v)

any Claim which has been preserved by way of standstill agreement to which any
of Visa Inc., Visa Europe, Visa UK and/or any of their respective Affiliates is
a party; and

 

 

   (vi)

any Claim relating to consumer protection laws, regulations or rules, including
those under the Competition Act 1998 and/or the Enterprise Act 2002 as amended
by the Consumer Rights Act 2015,

 

 

 

– 3 –



--------------------------------------------------------------------------------

 

 

regardless of:

 

      (i)

whether a Claim presently exists or hereafter arises after this Deed is signed;

 

 

     (ii)

whether a Claim is known or unknown to any of Visa Inc., Visa Europe, Visa UK
and/or any of their respective Affiliates (or to the law) at Closing;

 

 

    (iii)

whether or not a Claim is in the contemplation of the parties thereto or the
Parties;

 

 

    (iv)

the country within the Visa Europe Territory in which a Claim is filed,
commenced, asserted, threatened and/or instigated;

 

 

     (v)

whether the Claim is brought against any of Visa Inc., Visa Europe, Visa UK
and/or any of their respective Affiliates;

 

 

    (vi)

whether the Claim is brought by any Governmental Authority, corporate entity
(including retailers and merchants), consumer (or group or class of consumers)
or any other claimant entity or entities;

 

 

   (vii)

the specific entities or members that set the rates/rules or took other actions
or decisions which are the subject of the Claim;

 

 

  (viii)

the views of Visa Inc., Visa Europe, Visa UK, any of their respective Affiliates
and/or of any VE Members as to the merits of such Claim; and/or

 

 

    (ix)

whether or not they relate to one or more Domestic Covered Claims and/or
Intra-Regional Covered Claims and/or Inter-Regional Covered Claims (provided
always that any ‘Covered Claims’ in respect of Inter-Regional MIFs shall be
subject to the VE Inter Contribution);

 

Covered Losses: all and any existing or future liabilities, damages (including
punitive, treble, or other enhanced or exemplary damages), judgments, awards,
assessments, settlements, fines, penalties, interest, reasonable costs and
expenses (including reasonable attorney fees and costs) and any other losses of
any nature whatsoever arising out of, or resulting from, any Covered Claims,
which in each case have either been paid or are due and payable (provided always
that any ‘Covered Losses’ in respect of Inter-Regional MIFs shall be limited to
the VE Inter Contribution);

Covered Period: the period:

 

     (i)

before Closing; and

 

 

    (ii)

from and after Closing until the date on which Visa Inc. or any of its
Controlled Affiliates is legally permitted to set the MIF to which the relevant
Covered Claim(s) relate(s);

 

 

 

– 4 –



--------------------------------------------------------------------------------

 

 

DCC Majority: means both:

 

  (i)

a 66% majority by number of UK&I DCC Representatives or Europe DCC
Representatives, as applicable; and

 

 

  (ii)

a 66% majority by DCC Voting Proportion of UK&I DCC Appointing Members
(exerciseable by each of their respective UK&I DCC Representatives) or Europe
DCC Appointing Members (exerciseable by each of their respective Europe DCC
Representatives), as applicable;

 

DCC Voting Proportion: means, in relation to a UK&I DCC Appointing Member or a
Europe DCC Appointing Member (as applicable), a percentage amount equal to A
(rounded to the nearest sixth decimal), where:

A = (B / C) x 100

and where:

 

  B

is an amount equal to the Closing Cash Consideration received by the relevant
UK&I DCC Appointing Member or Europe DCC Appointing Member; and

 

 

  C

is the aggregate amount of Closing Cash Consideration received by, when the
calculation relates to:

 

 

  (i)

a UK&I DCC Appointing Member, all of the UK&I DCC Appointing Members, taken
together; and

 

 

  (ii)

a Europe DCC Appointing Member, all of the Europe DCC Appointing Members, taken
together;

 

Deed: has the meaning given in Clause 1.2.4;

Disputed Covered Claim: has the meaning given in Clause 10.2;

Domestic Covered Claims: such part of any Covered Claims (i) as involves,
concerns or relates to any of the Domestic MIFs (as distinct from Intra-Regional
MIFs or Inter-Regional MIFs) or (ii) where the measure of alleged injury, damage
or loss is based in whole or in part on the level of Domestic MIFs (but when in
part, only to the extent of that part);

Domestic MIF: a MIF applicable to a Domestic Transaction (regardless of the
method for setting such MIF);

Domestic Transaction: a transaction where the merchant outlet and the issuer are
based in the same jurisdiction in the Visa Europe Territory;

Europe Covered Claims: means (a) Europe Domestic Covered Claims, (b) the Europe
Share of Intra-Regional Covered Claims and (c) the Europe Share of VE
Inter-Regional Covered Claims;

Europe DCC Appointing Member: has the meaning given in the preamble, or any
other VE Member which is incorporated and/or domiciled in the Visa Europe

 

 

– 5 –



--------------------------------------------------------------------------------

 

 

Territory but outside of the United Kingdom and the Republic of Ireland and
which has a right to appoint a Europe DCC Representative (from time to time) in
accordance with the terms of this Deed and the VEMR Constitutional Documents;

Europe DCC Claim: has the meaning given in Clause 11.4;

Europe DCC Exiting Member: has the meaning given in Clause 6.5;

Europe DCC Representative: means a VEMR Director who is appointed by a Europe
DCC Appointing Member as its representative on the Europe DCC (from time to
time) in accordance with the terms of this Deed and the VEMR Constitutional
Documents;

Europe DCC Termination Event: has the meaning given in Clause 6.5;

Europe Domestic Claims Committee or Europe DCC: the committee of the VEMR Board
which is authorised (under the terms of this Deed and the VEMR Constitutional
Documents) to represent the VE Member Representative in respect of the matters
set out in this Deed, comprising up to (but no more than) [seven]1 Europe DCC
Representatives appointed by Europe DCC Appointing Members from time to time in
accordance with this Deed (and comprising, at the date of this Deed, the Europe
DCC Representatives appointed by the Europe DCC Appointing Members whose details
are, respectively, set out in Schedule 3);

Europe Domestic Covered Claims: Domestic Covered Claims other than UK&I Domestic
Covered Claims;

Europe LMC Appointing Members: means the LMC Appointing Members incorporated
and/or domiciled in the Visa Europe Territory but outside the United Kingdom and
the Republic of Ireland and designated as a ‘Europe LMC Appointing Member’
(i) in the final column of the table in Schedule 1 or (ii) from time to time in
accordance with Clause 4.6;

Europe Preferred Stock: means the Series C Convertible Participating Preferred
Stock of Visa Inc., par value $0.0001 per share;

Europe Share: means 100% minus the UK&I Share;

Existing English High Court Claims: means the Covered Claims issued in the
English High Court with current claim numbers 2013-982 to 991, 2013-996,
2013-1334, 2013-1594, 2015-50 to 51, 2015-259, HC13E05457, HC13B05454 and
HC2014000896;

Governmental Authority: any (i) regional, federal, state, provincial, local,
foreign or international government, governmental or quasi-governmental
authority, regulatory authority or administrative agency; (ii) governmental
commission, department, board, bureau, agency or instrumentality; (iii) court,
tribunal, arbitrator, arbitral body (public or private) or self-regulatory
organisation; or (iv) political sub-division of any of the foregoing;

 

 

 

  1 

Note: This number is subject to agreement with Europe VE Members.

 

 

 

– 6 –



--------------------------------------------------------------------------------

 

 

Holdback Amount: has the meaning given in Clause 14.3;

Initial Determination: has the meaning given in Clause 14.5;

Insolvent: means, in respect of a Person, that any one or more of the following
has occurred in relation to it:

 

  (i)

it is or becomes unable or admits inability to pay its debts as they fall due;

 

 

  (ii)

it suspends making payment on any of its debts;

 

 

  (iii)

any (non-vexatious) corporate action, legal proceedings or other procedure or
step has been taken in relation to the suspension of its payments, a moratorium
of any of its indebtedness, winding-up, dissolution, administration or
reorganisation of its business;

 

 

  (iv)

a liquidator (other than in respect of a solvent liquidation), receiver,
administrative receiver, administrator, compulsory manager or other similar
officer has been appointed in relation to it; and/or

 

 

  (v)

any procedure, step or event analogous to any of the foregoing has occurred or
is taken, in any jurisdiction, with respect to it;

 

Inter-Regional Covered Claims: such part of any Covered Claims (i) as involves,
concerns or relates to any of the Inter-Regional MIFs (as distinct from Domestic
MIFs or Intra-Regional MIFs) or (ii) where the measure of alleged injury, damage
or loss is based in whole or in part on the level of Inter-Regional MIFs (but
when in part, only to the extent of that part);

Inter-Regional MIF: a MIF set by Visa International Service Association and/or
Visa Inc. that applies, by default, to Inter-Regional Transactions;

Inter-Regional Transaction: a transaction where the issuer is located outside
the Visa Europe Territory while the merchant outlet is located within the Visa
Europe Territory;

Intra-Regional Covered Claims: such part of any Covered Claims (i) as involves,
concerns or relates to the Intra-Regional MIFs (as distinct from Domestic MIFs
or Inter-Regional MIFs) or (ii) where the measure of alleged injury, damage or
loss is based in whole or in part on the level of Intra-Regional MIFs (but when
in part, only to the extent of that part);

Intra-Regional MIF: a MIF set by Visa Europe that applies, by default, to
Intra-Regional Transactions and/or to Domestic Transactions (regardless of the
method for setting such MIF);

Intra-Regional Transaction: a transaction where the merchant outlet is located
in one jurisdiction in the Visa Europe Territory and the issuer is based in a
different jurisdiction within the Visa Europe Territory;

 

 

– 7 –



--------------------------------------------------------------------------------

 

 

LCIA: the London Court of International Arbitration;

Liability Coverage Reduction Amount: has the meaning given in the Certificates
of Designations of the UK&I Preferred Stock and the Europe Preferred Stock;

Litigation Management Committee or LMC: the committee of the VEMR Board which is
authorised under the terms of this Deed and the VEMR Constitutional Documents to
represent the VE Member Representative in respect of the matters set out in this
Deed, comprising up to (but no more than) [four] LMC Representatives appointed
by Europe LMC Appointing Members and [three] LMC Representatives appointed by
UK&I LMC Appointing Members (respectively) in accordance with this Deed (and
comprising, at the date of this Deed, the LMC Representatives appointed by the
LMC Appointing Members whose details are, respectively, set out in Schedule 1);

LMC Appointing Member: has the meaning given in the preamble, or any other VE
Member that has a right to appoint an LMC Representative (from time to time) in
accordance with this Deed and the VEMR Constitutional Documents;

LMC Exiting Member: has the meaning given in Clause 4.5;

LMC Representative: means a VEMR Director who is appointed by an LMC Appointing
Member as its representative on the Litigation Management Committee (from time
to time) in accordance with the terms of this Deed and the VEMR Constitutional
Documents;

LMC Termination Event: has the meaning given in Clause 4.5;

Material Decision: a decision, concerning a Covered Claim, to:

 

      (i)

enter into, or refuse to enter into, a compromise or settlement (or to make a
payment in respect of any such compromise or settlement);

 

 

     (ii)

appeal or not to appeal any court judgment;

 

 

    (iii)

make, or not make, an application for summary judgment and/or strike out, or any
equivalent application in any other jurisdiction in which a Covered Claim is
filed, commenced, asserted and/or instigated; or

 

 

    (iv)

make a formal admission of liability for an infringement of law, or for an
infringement of antitrust, competition or consumer protection rules or
regulations, which in either case directly results in a Covered Loss;

 

MIFs: multilateral interchange fees (each, a “MIF”);

Option Amendment: means Amendment No. 1, dated 2 November 2015, to the Put-Call
Option Agreement, dated as of October 1, 2007;

Parent Undertaking: has the meaning given in section 1162 of the Companies Act
2006;

 

 

– 8 –



--------------------------------------------------------------------------------

 

 

Parties: has the meaning given in Recital (A) and “Party” means any one of them;

Person: any natural person, general partnership, limited partnership, limited
liability partnership, limited company, joint venture, firm, corporation,
association, incorporated organisation, unincorporated organisation, trust or
other enterprise, or any Governmental Authority;

Preferred Stock: means the UK&I Preferred Stock and the Europe Preferred Stock;

Principal Member: has the meaning given in the operating regulations of Visa
Europe, as in force from time to time;

Release Assessment: has the meaning given in Clause 14.1;

Release Factors: has the meaning given in Clause 14.2;

Rules: has the meaning given in Clause 21.4;

Subsidiary Undertaking: has the meaning given in section 1162 of the Companies
Act 2006;

Transaction: has the meaning given in Recital (A);

Transaction Agreement: the transaction agreement entered into on 2 November 2015
between Visa Inc. and Visa Europe, as amended from time to time in accordance
with its terms;

Transfer: has the meaning given in Clause 20.2.1;

UK Domestic Covered Claims: such part of any Domestic Covered Claims as
involves, concerns or relates to any of the Domestic MIFs applicable to Domestic
Transactions in the United Kingdom or where the measure of alleged injury,
damage or loss is based in whole or in part on the level of Domestic MIFs
applicable to Domestic Transactions in the United Kingdom;

UK&I Covered Claims: means (a) UK&I Domestic Covered Claims, (b) the UK&I Share
of Intra-Regional Covered Claims and (c) the UK&I Share of VE Inter-Regional
Covered Claims;

UK&I DCC Appointing Member: has the meaning given in the preamble, or any other
VE Member which is incorporated and/or domiciled in the United Kingdom or the
Republic of Ireland and which has a right to appoint a UK&I Domestic Committee
Representative (from time to time) in accordance with the terms of this Deed and
the VEMR Constitutional Documents;

UK&I DCC Claim: has the meaning given in Clause 11.3;

UK&I DCC Exiting Member: has the meaning given in Clause 5.5;

UK&I DCC Representative: means a VEMR Director who is appointed by a UK&I DCC
Appointing Member as its representative on the UK&I DCC (from time to time) in
accordance with the terms of this Deed and the VEMR Constitutional Documents;

 

 

– 9 –



--------------------------------------------------------------------------------

 

 

UK&I DCC Termination Event: has the meaning given in Clause 5.5;

UK&I Domestic Claims Committee or UK&I DCC: the committee of the VEMR Board
which is authorised (under the terms of this Deed and the VEMR Constitutional
Documents) to represent the VE Member Representative in respect of the matters
set out in this Deed, comprising up to (but no more than) eleven UK&I Domestic
Committee Representatives appointed by UK&I Domestic Appointing Members from
time to time in accordance with this Deed (and comprising, at the date of this
Deed, the UK&I Domestic Committee Representatives appointed by the UK&I Domestic
Appointing Members whose details are, respectively, set out in Schedule 2);

UK&I Domestic Covered Claims: such part of any Domestic Covered Claims as
involves, concerns or relates to any of the Domestic MIFs applicable to Domestic
Transactions in the United Kingdom and/or Ireland or where the measure of
alleged injury, damage or loss is based in whole or in part on the level of
Domestic MIFs applicable to Domestic Transactions in the United Kingdom and/or
Ireland (including, in each case, Intra-Regional MIFs to the extent that those
apply as the default Domestic MIF in the United Kingdom and/or Ireland);

UK&I LMC Appointing Members: means the LMC Appointing Members that are
incorporated and/or domiciled in the United Kingdom or the Republic of Ireland
and designated as a ‘UK&I LMC Appointing Member’ (i) in the final column of the
table in Schedule 1 or (ii) from time to time in accordance with Clause 4.6;

UK&I Preferred Stock: means the Series B Convertible Participating Preferred
Stock of Visa Inc., par value $0.0001 per share;

UK&I Share: means [●]%;2

VE Inter Contribution: 70% of Covered Losses relating to Inter-Regional Covered
Claims;

VE Inter-Regional Covered Claims: means that portion of all Inter-Regional
Covered Claims equal to the VE Inter Contribution;

VE Member Representative: has the meaning given in the preamble;

VE Members: the shareholders of Visa Europe immediately before Closing that, for
the avoidance of doubt, shall cease to be shareholders of Visa Europe with
effect from Closing;

 

 

 

 

  2

Note: The number in this definition will be equal to the Up-front Cash
Consideration to be paid to UK&I members on Closing divided by the total
aggregate Up-front Cash Consideration, expressed as a percentage (and rounded to
four decimal places).

 

 

 

– 10 –



--------------------------------------------------------------------------------

 

 

VEMR Board: the board of directors of the VE Member Representative from time to
time;

VEMR Constitutional Documents: the memorandum and articles of association of the
VE Member Representative;

VEMR Director: a member of the VEMR Board from time to time, each of whom shall
be an individual and shall be a director or other senior managerial employee of
the Appointing Member which (in accordance with this Deed and the VEMR
Constitutional Documents) nominated or appointed him or her;

VEMR Trust Documents: [●3];

Visa Europe: Visa Europe Limited (company number 05139966), a company
incorporated under the laws of England and Wales, whose registered office is at
1 Sheldon Square, London W2 6TT;

Visa Europe Territory: the jurisdictions of Andorra, Austria, Bear Island,
Belgium, Bulgaria, the Channel Islands, Croatia, Cyprus, Czech Republic,
Denmark, Estonia, the Faroe Islands, Finland, France (including its “DOM-TOMs”),
Germany, Gibraltar, Greece, Greenland, Hungary, Iceland, Ireland, the Isle of
Man, Israel, Italy, Latvia, Liechtenstein, Lithuania, Luxembourg, Malta, Monaco,
the Netherlands, Norway, Poland, Portugal, Romania, San Marino, Slovakia,
Slovenia, Spain, Sweden, Switzerland, Turkey, Vatican City, the United Kingdom,
including the territories and possessions thereof, and any other jurisdiction
which becomes a full member state of the European Union, and including any
military bases, embassies or diplomatic consulates of the foregoing
jurisdictions which are located outside of the aforementioned jurisdictions but
excluding any military bases, embassies or diplomatic consulates located in the
aforementioned jurisdictions of any jurisdictions which are located outside of
the aforementioned jurisdictions;

Visa Inc.: has the meaning given in the preamble; and

Visa UK: Visa UK Limited (company number 02744892), a company incorporated under
the laws of England and Wales, whose registered office is at 1 Sheldon Square,
London W2 6TT.

 

  1.2

In the interpretation of this Deed, unless the context otherwise requires:

 

 

  1.2.1

clause and other headings are for reference only and do not affect the
interpretation of this Deed;

 

 

  1.2.2

references to clauses are to clauses of this Deed;

 

 

  1.2.3

the singular shall include the plural and vice versa;

 

 

 

 

  3

Note: The documents to be included in this definition will be the trust deeds
and/or deeds poll to be entered into by the VE Member Representative pursuant to
which it will declare trusts over (amongst other things) its rights under the
Transaction Agreement and this Deed in favour of certain classes of VE Members.

 

 

 

– 11 –



--------------------------------------------------------------------------------

 

 

  1.2.4

references to this “Deed” are to this litigation management deed, which has been
entered into by the Parties as a deed on the date set out at its head;

 

 

  1.2.5

references to a statutory provision include that provision as from time to time
modified or re-enacted; and

 

 

  1.2.6

references to the word “including” and words of similar import when used in this
Deed shall mean “including without limitation” unless otherwise specified.

 

 

  1.3

If any clause in this Deed is inconsistent with any other agreement or document
referred to herein, the provisions of this Deed shall take precedence.

 

 

  1.4

The Parties’ obligations under this Deed are conditional upon Closing having
occurred. If the Transaction Agreement is terminated in accordance with its
terms (such that Closing does not occur), this Deed will terminate.

 

 

  1.5

The Appointing Members’ individual rights under this Deed comprise their rights
to nominate VEMR Directors under Clause 2, their rights to require the
appointment of such VEMR Directors to committees of the VEMR Board under Clauses
4, 5 and 6, and their rights as Parties under Clauses 15 to 21 (inclusive). The
Appointing Members shall have no individual or collective rights against Visa
Inc. (or otherwise) under Clauses 7 to 14 (inclusive). Visa Inc.’s obligations
under Clauses 7 to 14 (inclusive) are owed solely to the VE Member
Representative, as represented by the LMC, the UK&I DCC and/or the Europe DCC
(as applicable).

 

 

  2.

Appointment of VEMR Directors

 

 

  2.1

Each Appointing Member shall have the right to nominate or require the
appointment of, at its discretion, one person as a VEMR Director (provided that
each Appointing Member (together with its Affiliates) shall have the right to
appoint only one such VEMR Director from time to time, such that any LMC
Appointing Member which is also a UK&I DCC Appointing Member or a Europe DCC
Appointing Member shall be entitled to appoint only one VEMR Director (who may
serve on more than one of the committees of the VEMR Board described in
Clause 3) from time to time).

 

 

  2.2

Each of the LMC Appointing Members, UK&I DCC Appointing Members and/or Europe
DCC Appointing Members shall be entitled to remove from office any person
appointed by it as a VEMR Director in accordance with Clause 2.1 and, if it so
chooses, to nominate another person in his or her place.

 

 

  2.3

Each VEMR Director appointed by an LMC Appointing Member, UK&I DCC Appointing
Member and/or Europe DCC Appointing Member in accordance with this Clause 2
shall be appointed to one or more of the committees of the VEMR Board described
in Clauses 3 to 6.

 

 

  2.4

Each of (i) the VE Member Representative and (ii) the Appointing Members, agrees
to take such actions as are within its or their control to give effect to this
Clause 2.

 

 

 

– 12 –



--------------------------------------------------------------------------------

 

 

  3.

Decisions and actions of the VE Member Representative

 

 

  3.1

With effect from the Closing, pursuant to the VEMR Constitutional Documents and
this Deed, the VE Member Representative has established:

 

 

  3.1.1

the LMC;

 

 

  3.1.2

the UK&I DCC; and

 

 

  3.1.3

the Europe DCC,

 

as committees of the VEMR Board, each of which is authorised, under the terms of
this Deed and the VEMR Constitutional Documents, to bind, make decisions and
take actions on behalf of, the VE Member Representative.

 

  3.2

Any decisions or actions taken (or purported to be taken) by or on behalf of the
VE Member Representative (including decisions or actions taken following a vote
of any of the LMC, UK&I DCC or Europe DCC and whether acting by the LMC, the
UK&I DCC or the Europe DCC) in accordance with this Deed shall be binding on the
VE Member Representative, and Visa Inc. may rely on any such decisions or
actions as being validly taken by or on behalf of the VE Member Representative.

 

 

  3.3

The VE Member Representative will be responsible for co-ordinating all meetings,
votes, written consents, decisions and actions of the LMC, UK&I DCC and Europe
DCC in connection with this Deed, at its own cost. Without prejudice to Visa
Inc.’s obligations under this Deed to provide notice to, and consult with, the
VE Member Representative, Visa Inc. shall under no circumstances (without its
consent) be required to participate in, or perform any administrative or other
role in relation to, the meeting, voting or other processes of the LMC, UK&I DCC
or Europe DCC, save that Visa Inc. may elect to attend meetings of the relevant
committees where it is invited to do so in accordance with the terms of this
Deed.

 

 

  3.4

Without prejudice to any specific time period set out in this Deed within which
the VE Member Representative (whether acting by the LMC, UK&I DCC or Europe DCC
(as applicable)) is required to provide any notice, decision or other
communication to Visa Inc. (or otherwise), the VE Member Representative shall,
or shall procure that the LMC, the UK&I DCC or the Europe DCC (as applicable),
provide written notice or confirmation to Visa Inc. as soon as reasonably
practicable following any decision of the LMC, UK&I DCC or Europe DCC of which
Visa Inc. is entitled to receive notice or confirmation under this Deed.

 

 

  3.5

Each of the Appointing Members agrees to take such actions as are within its
control to procure compliance by the VE Member Representative with the
provisions of this Clause 3.

 

 

 

– 13 –



--------------------------------------------------------------------------------

 

 

  4.

Composition of the Litigation Management Committee

 

 

  4.1

The LMC shall consist from time to time of up to (but no more than) [seven]4 LMC
Representatives and their successors (selected in accordance with this Clause
4), of which:

 

 

  4.1.1

up to (but no more than) [four] shall be (or have been) appointed by Europe LMC
Appointing Members; and

 

 

  4.1.2

up to (but no more than) [three] shall be (or have been) appointed by UK&I LMC
Appointing Members,

 

and provided that the number of LMC Representatives appointed by Europe LMC
Members shall always be greater than the number of LMC Representatives appointed
by UK&I LMC Appointing Members. Particulars of the LMC Representatives at the
date of this Deed are in Schedule 1.

 

  4.2

The number of LMC Appointing Members (and, consequently, the number of LMC
Representatives that may be appointed to the LMC) may (subject to Clause 4.1) be
increased or decreased from time to time only with the written approval of
(i) all of the LMC Appointing Members and (ii) Visa Inc.

 

 

  4.3

Each LMC Appointing Member may appoint one LMC Representative from time to time.
Subject to Clauses 2.1 and 2.2, an LMC Appointing Member may appoint, remove,
replace and/or substitute its LMC Representative (in each case provided that an
LMC Representative must be a VEMR Director) on written notice to Visa Inc. and
the other LMC Appointing Members.

 

 

  4.4

The LMC Appointing Members shall be those listed in Schedule 1 unless and until,
in each case, an LMC Termination Event (as defined below) occurs in relation to
any of them.

 

 

  4.5

If an LMC Appointing Member (the “LMC Exiting Member”):

 

 

  4.5.1

becomes Insolvent;

 

 

  4.5.2

fails to appoint a new VEMR Director in circumstances where it has removed its
VEMR Director from office (or where such VEMR Director leaves, or is otherwise
removed from, office for any reason), in each case under Clause 2.2; or

 

 

  4.5.3

no longer wishes to be an LMC Appointing Member

 

(each an “LMC Termination Event”), the VE Member Representative shall appoint a
replacement LMC Appointing Member (subject to Clause 4.6) following a decision
of the LMC Appointing Members (excluding the LMC Exiting Member) by a majority
of votes (with each such LMC Appointing Member having one vote), which decision
shall be binding on the VE Member Representative.

 

 

 

  4

Note: The numbers of LMC Appointing Members in this clause 4 are subject to
change (to be agreed between VI, VE and, if necessary, other parties) before the
Closing.

 

 

 

– 14 –



--------------------------------------------------------------------------------

 

 

  4.6

A replacement LMC Appointing Member appointed in place of an LMC Exiting Member
in accordance with Clause 4.5 shall:

 

 

  4.6.1

not be Insolvent;

 

 

  4.6.2

be incorporated and/or domiciled in the Visa Europe Territory, provided that:

 

 

  (a)

if the LMC Exiting Member was a UK&I LMC Appointing Member, the replacement LMC
Appointing Member shall be incorporated and/or domiciled in the United Kingdom
or the Republic of Ireland (and shall be designated as a UK&I LMC Appointing
Member in place of the LMC Exiting Member); and

 

 

  (b)

if the LMC Exiting Member was a Europe LMC Appointing Member, the replacement
LMC Appointing Member shall not be incorporated or domiciled in the United
Kingdom or the Republic of Ireland (and shall be designated as a Europe LMC
Appointing Member in place of the LMC Exiting Member);

 

 

  4.6.3

enter into a deed of adherence to this Deed in a form reasonably satisfactory to
Visa Inc.; and

 

 

  4.6.4

shall, to the extent practicable (and provided such Person is willing to become
an LMC Appointing Member), be the VE Member who received the highest amount of
Closing Cash Consideration excluding (i) the other LMC Appointing Members and
(ii) any former LMC Appointing Members.

 

 

  4.7

An LMC Exiting Member shall cease to be an LMC Appointing Member only when:

 

 

  4.7.1

the appointment of the replacement LMC Appointing Member has become effective;
and

 

 

  4.7.2

the replacement LMC Appointing Member has appointed a VEMR Director who has been
appointed as an LMC Representative,

 

in each case in accordance with the provisions of this Deed and the VEMR
Constitutional Documents.

 

  4.8

Each of (i) the VE Member Representative and (ii) the LMC Appointing Members,
agrees to take such actions as are within its control to give effect to the
provisions of this Clause 4.

 

 

  5.

Composition of the UK&I DCC

 

 

  5.1

The UK&I DCC shall comprise up to (but no more than) eleven UK&I DCC
Representatives (selected in accordance with this Clause 5), each of whom shall

 

 

 

– 15 –



--------------------------------------------------------------------------------

 

 

 

have been appointed by a UK&I DCC Appointing Member in accordance with this
Deed. Particulars of the UK&I DCC Representatives at the date of this Deed are
in Schedule 2.

 

 

  5.2

The number of UK&I DCC Appointing Members (and, consequently, the number of UK&I
DCC Representatives that may be appointed to the UK&I DCC Committee) may be
increased (subject to Clause 5.1) or decreased from time to time only with the
written approval of (i) all the UK&I DCC Appointing Members and (ii) Visa Inc.

 

 

  5.3

Each UK&I DCC Appointing Member may appoint one UK&I DCC Representative from
time to time. Subject to Clauses 2.1 and 2.2, a UK&I DCC Appointing Member may
appoint, remove, replace and/or substitute its UK&I DCC Representative (in each
case provided that a UK&I DCC Representative must be a VEMR Director) on written
notice to Visa Inc. and the other UK&I DCC Appointing Members.

 

 

  5.4

The UK&I DCC Appointing Members shall be those listed in Schedule 2 unless and
until, in each case, a UK&I DCC Termination Event (as defined below) occurs in
relation to any of them.

 

 

  5.5

If a UK&I DCC Appointing Member (the “UK&I DCC Exiting Member”):

 

 

  5.5.1

becomes Insolvent;

 

 

  5.5.2

fails to appoint a new VEMR Director in circumstances where it has removed its
VEMR Director from office (or where such VEMR Director leaves, or is otherwise
removed from, office for any reason), in each case under Clause 2.2; or

 

 

  5.5.3

no longer wishes to be an UK&I DCC Appointing Member

 

(each a “UK&I DCC Termination Event”), the VE Member Representative shall
appoint a replacement UK&I DCC Appointing Member (subject to Clause 5.6)
following a decision of the UK&I DCC Appointing Members (excluding the UK&I DCC
Exiting Member) by a majority of votes (with each such UK&I DCC Appointing
Member having one vote), which decision shall be binding on the VE Member
Representative.

 

  5.6

A replacement UK&I DCC Appointing Member appointed in place of a UK&I DCC
Exiting Member in accordance with Clause 5.5 shall:

 

 

  5.6.1

not be Insolvent;

 

 

  5.6.2

enter into a deed of adherence to this Deed in a form reasonably satisfactory to
Visa Inc.; and

 

 

  5.6.3

shall, to the extent practicable (and provided such Person is willing to become
a UK&I DCC Appointing Member), be the VE Member who received the highest amount
of Closing Cash Consideration excluding (i) the other UK&I DCC Appointing
Members and (ii) any former UK&I DCC Appointing Members.

 

 

 

– 16 –



--------------------------------------------------------------------------------

 

 

  5.7

A UK&I DCC Exiting Member shall cease to be a UK&I DCC Appointing Member only
when:

 

 

  5.7.1

the appointment of the replacement UK&I DCC Appointing Member has become
effective; and

 

 

  5.7.2

the replacement UK&I DCC Appointing Member has appointed a VEMR Director who has
been appointed as a UK&I DCC Representative,

 

in each case in accordance with the provisions of this Deed and the VEMR
Constitutional Documents.

 

  5.8

Each of (i) the VE Member Representative and (ii) the UK&I Appointing Members,
agrees to take such actions as are within its control to give effect to the
provisions of this Clause 5.

 

 

  6.

Composition of the Europe DCC

 

 

  6.1

The Europe DCC shall consist from time to time of up to (but no more than)
[seven]5 Europe DCC Representatives (selected in accordance with this Clause 6),
each of whom shall have been appointed by a Europe DCC Appointing Member in
accordance with this Deed. Particulars of the Europe DCC Representatives at the
date of this Deed are set out in Schedule 3.

 

 

  6.2

The number of Europe DCC Appointing Members (and, consequently, the number of
Europe DCC Representatives that may be appointed to the Europe DCC Committee)
may be increased (subject to Clause 6.1) or decreased from time to time with the
written approval of (i) all the Europe DCC Appointing Members and (ii) Visa Inc.

 

 

  6.3

Each Europe DCC Appointing Member may appoint one Europe DCC Representative from
time to time. Subject to Clauses 2.1 and 2.2, a Europe DCC Appointing Member may
appoint, remove, replace and/or substitute its Europe DCC Representative (in
each case provided that a Europe DCC Representative must be a VEMR Director) on
written notice to Visa Inc. and the other Europe DCC Appointing Members.

 

 

  6.4

The Europe DCC Appointing Members shall be those listed in Schedule 3 unless and
until, in each case, a Europe DCC Termination Event (as defined below) occurs in
relation to any of them.

 

 

  6.5

If a Europe DCC Appointing Member (the “Europe DCC Exiting Member”):

 

 

  6.5.1

becomes Insolvent;

 

 

 

 

  5

Note: The numbers of Europe Appointing Members in this clause 6 are subject to
change (to be agreed between VI, VE and, if necessary, other parties) before the
Closing.

 

 

 

– 17 –



--------------------------------------------------------------------------------

 

 

  6.5.2

fails to appoint a new VEMR Director in circumstances where it has removed its
VEMR Director from office (or where such VEMR Director leaves, or is otherwise
removed from, office for any reason), in each case under Clause 2.2; or

 

 

  6.5.3

no longer wishes to be an UK&I DCC Appointing Member

 

(each a “Europe DCC Termination Event”), the VE Member Representative shall
appoint a replacement Europe DCC Appointing Member (subject to Clause 6.6)
following a decision of the Europe DCC Appointing Members (excluding the Europe
DCC Exiting Member) by a majority of votes (with each such Europe DCC Appointing
Member having one vote), which decision shall be binding on the VE Member
Representative.

 

  6.6

A replacement Europe DCC Appointing Member appointed in place of a Europe DCC
Exiting Member in accordance with Clause 6.5 shall:

 

 

  6.6.1

not be Insolvent;

 

 

  6.6.2

enter into a deed of adherence to this Deed in a form reasonably satisfactory to
Visa Inc.; and

 

 

  6.6.3

shall, to the extent practicable (and provided such Person is willing to become
a Europe DCC Appointing Member), be the VE Member who received the highest
amount of Closing Cash Consideration excluding (i) the other Europe DCC
Appointing Members and (ii) any former Europe DCC Appointing Members.

 

 

  6.7

A Europe DCC Exiting Member shall cease to be a Europe DCC Appointing Member
only when:

 

 

  6.7.1

the appointment of the replacement Europe DCC Appointing Member has become
effective; and

 

 

  6.7.2

the replacement Europe DCC Appointing Member has appointed a VEMR Director who
has been appointed as a Europe DCC Representative,

 

in each case in accordance with the provisions of this Deed and the VEMR
Constitutional Documents.

 

  6.8

Each of (i) the VE Member Representative and (ii) the Europe DCC Appointing
Members, agrees to take such actions as are within its control to give effect to
the provisions of this Clause 6.

 

 

  7.

Decisions of the Litigation Management Committee

 

 

  7.1

All decisions of the LMC shall be made by a majority in number of the LMC
Representatives present and entitled to vote at a quorate meeting of the LMC
(with each LMC Representative having one vote), or in writing by a majority in
number of the LMC Representatives.

 

 

 

– 18 –



--------------------------------------------------------------------------------

 

 

  7.2

Subject to any shorter period stated in Clause 12.6, Visa Inc. or an LMC
Representative may call a meeting of the LMC by not less than 10 Business Days’
written notice to Visa Inc. and each LMC Representative, provided that if the
relevant meeting is called by an LMC Representative who reasonably believes that
Visa Inc. should not be present due to a conflict of interest between Visa Inc.
and the LMC relating to the subject matter of the meeting, Visa Inc. shall not
be entitled to receive notice of such meeting.

 

 

  7.3

Visa Inc. may attend and participate in all meetings of the LMC, unless (i) the
relevant meeting is called without notice to Visa Inc. as provided in Clause
7.2, in which case the LMC Representatives shall ensure that appropriate legal
counsel are present at such meeting, or (ii) Visa Inc. is requested (at any
point during a meeting) by a majority of the LMC Representatives to withdraw
from all or part of a meeting, provided that the LMC Appointing Members shall
use reasonable endeavours to ensure that appropriate legal counsel attend any
such meeting.

 

 

  7.4

The quorum for a meeting of the LMC shall be three LMC Representatives, provided
that at least one such LMC Representative shall have been appointed by a UK&I
LMC Appointing Member and at least one such LMC Representative shall have been
appointed by a Europe LMC Appointing Member.

 

 

  7.5

If a quorum is not present at the first calling of the meeting, Visa Inc., or
any LMC Representative present and entitled to vote, may adjourn the meeting for
at least 24 hours and give notice by electronic mail (or otherwise in accordance
with Clause 17, with the first such served notice being binding) of a place,
time and date for the adjourned meeting to Visa Inc. and each LMC
Representative, and a quorum shall be deemed present at the adjourned meeting so
long as any LMC Representative entitled to vote is present.

 

 

  7.6

LMC Representatives and Visa Inc. may attend meetings of the LMC by telephone or
similar communications equipment. Meetings of the LMC shall be deemed to be held
at the location specified by Visa Inc. or, if Visa Inc. is not present at the
meeting, the location agreed between the LMC Representatives participating in
such meeting.

 

 

  7.7

The LMC shall keep a record of its proceedings. Upon the dissolution of the LMC,
the UK&I DCC and the Europe DCC, those records shall become the property of Visa
Inc.

 

 

  8.

Decisions of the UK&I DCC

 

 

  8.1

All decisions of the UK&I DCC shall be made either:

 

 

  8.1.1

by a DCC Majority of the UK&I DCC Representatives present and entitled to vote
at a quorate meeting of the UK&I DCC; or

 

 

  8.1.2

in writing by a DCC Majority of all UK&I DCC Representatives.

 

 

  8.2

Subject to any shorter period stated in Clause 12.6, Visa Inc. or a UK&I DCC
Representative may call a meeting of the UK&I DCC by not less than 10 Business

 

 

 

– 19 –



--------------------------------------------------------------------------------

 

 

 

Days’ written notice to Visa Inc. and each UK&I DCC Representative, provided
that if the relevant meeting is called by a UK&I DCC Representative who
reasonably believes that Visa Inc. should not be present due to a conflict of
interest between Visa Inc. and the UK&I DCC relating to the subject matter of
the meeting, Visa Inc. shall not be entitled to receive notice of such meeting.

 

 

  8.3

Visa Inc. may attend and participate in all meetings of the UK&I DCC, unless
(i) the relevant meeting is called without notice to Visa Inc. as provided in
Clause 8.2, in which case the UK&I DCC Representatives shall ensure that
appropriate legal counsel are present at such meeting, or (ii) Visa Inc. is
requested (at any point during a meeting) by a majority of the UK&I DCC
Representatives to withdraw from all or part of a meeting, provided that the
UK&I DCC Appointing Members shall use reasonable endeavours to ensure that
appropriate legal counsel attend any such meeting.

 

 

  8.4

The quorum for a meeting of the UK&I DCC shall be five UK&I DCC Representatives.

 

 

  8.5

If a quorum is not present at the first calling of the meeting, Visa Inc. or any
UK&I DCC Representative present and entitled to vote may adjourn the meeting for
at least 24 hours and give notice by electronic mail (or otherwise in accordance
with Clause 17, with the first such served notice being binding) of a place,
time and date for the adjourned meeting to Visa Inc. and each UK&I DCC
Representative, and a quorum shall be deemed present at the adjourned meeting so
long as any UK&I DCC Representative entitled to vote is present.

 

 

  8.6

UK&I DCC Representatives and Visa Inc. may attend meetings of the UK&I DCC by
telephone or similar communications equipment. Meetings of the UK&I DCC shall be
deemed to be held at the location specified by Visa Inc. or, if Visa Inc. is not
present at the meeting, the location agreed between the UK&I DCC Representatives
participating in such meeting.

 

 

  8.7

The UK&I DCC shall keep a record of its proceedings. Upon the dissolution of the
LMC, the UK&I DCC and the Europe DCC, those records shall become the property of
Visa Inc.

 

 

  9.

Decisions of the Europe DCC

 

 

  9.1

All decisions of the Europe DCC shall be made either:

 

 

  9.1.1

by a DCC Majority of the Europe DCC Representatives present and entitled to vote
at a quorate meeting of the Europe DCC; or

 

 

  9.1.2

in writing by a DCC Majority of all Europe DCC Representatives.

 

 

  9.2

Subject to any shorter period stated in Clause 12.6, Visa Inc. or a Europe DCC
Representative may call a meeting of the Europe DCC by not less than 10 Business
Days’ written notice to Visa Inc. and each Europe DCC Representative, provided
that if the relevant meeting is called by a Europe DCC Representative who
reasonably believes that Visa Inc. should not be present due to a conflict of
interest between Visa Inc. and the Europe DCC relating to the subject matter of
the meeting, Visa Inc. shall not be entitled to receive notice of such meeting.

 

 

 

– 20 –



--------------------------------------------------------------------------------

 

 

  9.3

Visa Inc. may attend and participate in all meetings of the Europe DCC, unless
(i) the relevant meeting is called without notice to Visa Inc. as provided in
Clause 9.2, in which case the Europe DCC Representatives shall ensure that
appropriate legal counsel are present at such meeting, or (ii) Visa Inc. is
requested (at any point during a meeting) by a majority of the Europe DCC
Representatives to withdraw from all or part of a meeting, provided that the
Europe Appointing Members shall use reasonable endeavours to ensure that
appropriate legal counsel attend any such meeting.

 

 

  9.4

The quorum for a meeting of the Europe DCC shall be [three] Europe DCC
Representatives.

 

 

  9.5

If a quorum is not present at the first calling of the meeting, Visa Inc. or any
Europe DCC Representative present and entitled to vote may adjourn the meeting
for at least 24 hours and give notice by electronic mail (or otherwise in
accordance with Clause 17, with the first such served notice being binding) of a
place, time and date for the adjourned meeting to Visa Inc. and each Europe DCC
Representative, and a quorum shall be deemed present at the adjourned meeting so
long as any Europe DCC Representative entitled to vote is present.

 

 

  9.6

Europe DCC Representatives and Visa Inc. may attend meetings of the Europe DCC
by telephone or similar communications equipment. Meetings of the Europe DCC
shall be deemed to be held at the location specified by Visa Inc. or, if Visa
Inc. is not present at the meeting, the location agreed between the Europe DCC
Representatives participating in such meeting.

 

 

  9.7

The Europe DCC shall keep a record of its proceedings. Upon the dissolution of
the LMC, the UK&I DCC and the Europe DCC, those records shall become the
property of Visa Inc.

 

 

  10.

Notification of Covered Claims

 

 

  10.1

Visa Inc. shall keep the LMC reasonably informed of any threatened claims which
have been notified to Visa Inc. and which in Visa Inc.’s view, acting
reasonably, might result in a Covered Claim. As soon as reasonably practicable,
and in any event within 30 Business Days of Visa Inc. concluding that the matter
is a Covered Claim, Visa Inc. shall give written notice to the LMC of any new
Covered Claim, specifying in reasonable detail (taking into account the
information which is available to Visa Inc. at that time) the nature of the
Covered Claim.

 

 

  10.2

The LMC shall notify Visa Inc. in writing with reasons within 30 Business Days
of receipt of Visa Inc.’s written notification if it disputes that the matter
notified is a Covered Claim (a “Disputed Covered Claim”), failing which the LMC,
the UK&I DCC and the Europe DDC will not have any right subsequently to dispute
that the matter notified is a Covered Claim.

 

 

 

– 21 –



--------------------------------------------------------------------------------

 

 

  10.3

If there is notice of a Disputed Covered Claim within the time specified in
Clause 10.2, Visa Inc. and the LMC will follow the procedure in Clause 21.2.

 

 

  10.4

It is envisaged that, for each Covered Claim, a joint defence agreement will be
entered into between (i) the LMC, UK&I DCC or Europe DCC (as appropriate) and
(ii) whichever of Visa Inc. and/or all Visa Inc. Affiliates and/or Visa UK who
are or become defendants to that Covered Claim.

 

 

  11.

Attribution of Covered Claims

 

 

  11.1

Visa Inc. shall make a proposal to each of the LMC, the UK&I DCC and the Europe
DCC for the attribution of a Covered Claim between Domestic Covered Claims
(including between UK&I Domestic Covered Claims, UK Domestic Covered Claims and
Europe Domestic Covered Claims) and/or Intra-Regional Covered Claims and/or
Inter-Regional Covered Claims as soon as it has sufficient information to do so
(and will do so in relation to the Existing English High Court Claims, to the
extent possible, within 60 Business Days of Closing). Visa Inc.’s proposal shall
be final and binding unless, within 30 Business Days of receipt of such
proposal, the LMC and/or the UK&I DCC and/or the Europe DCC deliver written
notice of objection to Visa Inc. whereupon Visa Inc. and the LMC and/or the UK&I
DCC and/or the Europe DCC (as appropriate) will follow the procedure in Clause
21.2.

 

 

  11.2

Decisions of the VE Member Representative shall be taken by the LMC except where
expressly provided to the contrary in this Deed. Before attribution of a Covered
Claim under Clause 11.1 above, the LMC shall be authorised to make decisions of
the VE Member Representative.

 

 

  11.3

Where, following attribution of a Covered Claim in accordance with the process
in Clause 11.1, at least 75% of the value of a Covered Claim is attributable to
UK&I Domestic Covered Claims (such Covered Claim being a “UK&I DCC Claim”),
decisions of the VE Member Representative under this Deed in relation thereto
shall be taken by the UK&I DCC (acting in accordance with Clause 8).

 

 

  11.4

Where, following attribution of a Covered Claim in accordance with the process
in Clause 11.1, at least 75% of the value of a Covered Claim is attributable to
Europe Domestic Covered Claims (such Covered Claim being a “Europe DCC Claim”),
decisions of the VE Member Representative under this Deed in relation thereto
shall be taken and made by the Europe DCC (acting in accordance with Clause 9).

 

 

  12.

Management of Covered Claims

 

 

  12.1

Visa Inc. will have the conduct and control of the Covered Claims, subject to
the provisions of this Clause 12.

 

 

  12.2

Visa Inc. and the VE Member Representative (acting by the LMC, the UK&I DCC or
the Europe DCC, as applicable) will, in good faith, use reasonable endeavours to
ensure that all key decisions in relation to the Covered Claims are

 

 

 

– 22 –



--------------------------------------------------------------------------------

 

 

 

to be taken with a view to keeping the exposure to Covered Losses to the lowest
levels possible whilst not otherwise materially damaging Visa Inc.’s ongoing
business interests.

 

 

  12.3

Visa Inc. will give a monthly update on material developments:

 

 

  12.3.1

in relation to Covered Claims (of whatever nature), to the LMC;

 

 

  12.3.2

in relation to UK&I DCC Claims, to the UK&I DCC; and

 

 

  12.3.3

in relation to Europe DCC Claims, to the Europe DCC,

 

including, where appropriate and permissible in Visa Inc.’s reasonable view,
providing copies of key correspondence and other key documents. Such updates
will also include information in relation to any key settlement initiatives in
relation to Covered Claims, any updated views of Visa Inc. in relation to the
attribution of Covered Claims (see Clause 11.1) and any provisional views
concerning the allocation of Covered Losses (see Clause 13.1 below). Visa Inc.
will also provide information in relation to its quarterly and annual budgets
for legal and other expenses in relation to Covered Claims, together with
monthly updates on legal and other expenses actually incurred in respect of
Covered Claims, and will consider any concerns raised in this regard by the LMC
(or by the UK&I DCC in relation to UK&I DCC Claims, or the Europe DCC in
relation to Europe DCC Claims).

 

  12.4

Visa Inc. will discuss and consult with the VE Member Representative, acting by
the LMC (and by the UK&I DCC in relation to UK&I DCC Claims, and the Europe DCC
in relation to Europe DCC Claims), on key strategic decisions in relation to
Covered Claims and will consider suggestions and recommendations made by the LMC
(and by the UK&I DCC or by the Europe DCC, as appropriate) in that regard.

 

 

  12.5

The VE Member Representative, acting by the LMC, may appoint legal advisors, at
the sole expense of the VE Member Representative (and Visa Inc. shall have no
responsibility under any circumstances for any such expenses). Visa Inc. shall
facilitate regular consultation between its legal advisors and those appointed
by the VE Member Representative.

 

 

  12.6

Material Decisions

 

No Material Decision shall be made without the approval of the VE Member
Representative, acting by the LMC (or, where Clause 11.3 applies, the UK&I DCC,
or where Clause 11.4 applies, the Europe DCC) in accordance with this Clause
12.6:

 

  12.6.1

When requesting the approval of a Material Decision by the VE Member
Representative, acting by the LMC (or the UK&I DCC or Europe DCC, as
appropriate), Visa Inc. shall specify the period within which approval is
required, which shall be not less than 10 Business Days unless the approval is
required urgently. If the approval is required urgently, Visa

 

 

 

– 23 –



--------------------------------------------------------------------------------

 

 

 

Inc. will use best endeavours to include in the notification (i) an explanation
of the urgency, (ii) the consequence of failure to approve the Material
Decision, and (iii) the time for approving the Material Decision.

 

 

  12.6.2

The VE Member Representative, acting by the LMC (or the UK&I DCC or Europe DCC,
as appropriate) shall not unreasonably withhold or delay its consent to a
Material Decision nor subject any such consent to unreasonable conditions.

 

 

  12.6.3

If the LMC (or the UK&I DCC or Europe DCC, as appropriate) is unable to approve
or reject a Material Decision in the time specified by Visa Inc., it may request
Visa Inc.’s consent to an extension of that period (such consent not to be
unreasonably withheld, conditioned or delayed).

 

 

  12.6.4

If the LMC (or the UK&I DCC or Europe DCC, as appropriate) does not approve or
reject the Material Decision in the time specified by Visa Inc. pursuant to
Clause 12.6.1 (as extended, if applicable, pursuant to Clause 12.6.3) the
Material Decision will be deemed to have been approved.

 

 

  12.7

The sole remedy of each of (i) the VE Member Representative (whether acting by
the LMC, the UK&I DCC or the Europe DCC) and (ii) Visa Inc., in respect of any
alleged breach of Clause 12.6 shall be as set out in Clause 21.3 below.

 

 

  13.

Allocation of Covered Losses

 

 

  13.1

Visa Inc. shall, within 60 Business Days of a Covered Loss having been paid or
becoming due and payable by Visa Inc. and/or Visa Inc. Affiliates and/or Visa UK
or, if later, within 60 Business Days of the Closing, make a proposal to the
LMC, the UK&I DCC and the Europe DCC for the allocation of each Covered Loss
between Domestic Covered Claims (including between UK&I Domestic Covered Claims,
UK Domestic Covered Claims and Europe Domestic Covered Claims) and/or
Intra-Regional Covered Claims and/or Inter-Regional Covered Claims, and shall
specify the time for responding to that proposal (which shall be not less than
30 Business Days).

 

 

  13.2

Visa Inc. shall, where permissible in Visa Inc.’s reasonable view, give the LMC,
the UK&I DCC and the Europe DCC the information they reasonably request to
assess Visa Inc.’s proposed allocation.

 

 

  13.3

Visa Inc.’s proposal shall be final and binding unless the LMC and/or the UK&I
DCC and/or the Europe DCC notifies Visa Inc. in writing that they disagree with
such proposal within the period specified by Visa Inc. for a response in
accordance with Clause 13.1. If such a notice is served within that time-frame,
Visa Inc. and whichever of the LMC and/or the UK&I DCC and/or the Europe DCC has
served notice will jointly follow the procedure in Clause 21.2.

 

 

 

– 24 –



--------------------------------------------------------------------------------

 

 

  14.

Release Assessments for Conversion of Preferred Stock

 

 

  14.1

At the 4th, 6th 8th, 9th, 10th and 11th anniversaries of the Closing and
annually thereafter, on the date that is three (3) months after the final
resolution of all of the Existing English High Court Claims (whether by a
settlement or final and non-appealable judgment), and by the date that is two
(2) months after the VE Member Representative (acting by the UK&I DCC or the
Europe DCC, as applicable) exercises the right pursuant to Clause 14.4 below
(each of the foregoing dates, an “Assessment Date”), Visa Inc. will carry out an
assessment (a “Release Assessment”) of the extent to which, if at all, it is
appropriate to effect a partial conversion of UK&I Preferred Stock or Europe
Preferred Stock (as applicable) into Class A Common Stock or Class A Equivalent
Preferred Stock in accordance with Section 8 of the Certificates of Designations
setting out the terms of the UK&I Preferred Stock or Europe Preferred Stock (an
“Accelerated Conversion”). Each Release Assessment shall set forth (i) the
Liability Coverage Reduction Amount, if any, (ii) the related Conversion
Adjustment, and (iii) the resultant Class A Common Equivalent Number (which
shall equal (A) the Class A Common Equivalent Number prior to the Conversion
Adjustment minus (B) the Conversion Adjustment) (in each case, as such terms are
defined in the Certificates of Designations of the UK&I Preferred Stock and the
Europe Preferred Stock).

 

 

  14.2

In making each Release Assessment, Visa Inc. will consult with the LMC and
consider the following factors to make a conservative assessment of the ongoing
risk of liability pursuant to Covered Claims (the “Contingent Liability Risk”)
and to determine the amount and timing of any Accelerated Conversion
(collectively, the “Release Factors”):

 

 

  14.2.1

the views expressed by the LMC;

 

 

  14.2.2

the goal of maintaining UK&I Preferred Stock or Europe Preferred Stock to
provide coverage for Visa Inc. against all Covered Claims, whilst recognising
that the Contingent Liability Risk is expected to decrease over time;

 

 

  14.2.3

the extent of any prior payments made in respect of Covered Claims, whether by
way of settlement, satisfaction of any judgments, or otherwise;

 

 

  14.2.4

any settlements or final and non-appealable judgments in those or any other
Covered Claims;

 

 

  14.2.5

any significant developments in the Existing English High Court Claims or any
other then pending claims;

 

 

  14.2.6

any significant developments in the European Commission’s ongoing investigation
into Inter-Regional MIFs or any other applicable regulatory developments;

 

 

 

– 25 –



--------------------------------------------------------------------------------

 

 

  14.2.7

any relevant legislative changes, including domestic legislation implementing
the EU Directive on antitrust damages actions (Directive 2014/104/EU); and

 

 

  14.2.8

the expiry of any limitation periods which are applicable to the Covered Claims.

 

 

  14.3

In the case of any Release Assessment made with respect to the 12th anniversary
of the Closing or any Assessment Date thereafter, each share of UK&I Preferred
Stock and Europe Preferred Stock shall be partially converted into that number
of shares of Class A Common Stock equal to the Class A Common Equivalent Number
unless there are any UK&I Covered Claims or Europe Covered Claims, respectively,
which remain unresolved and outstanding as of such date, in which case a
reasonable and conservative portion (a “Holdback Amount”) of the then applicable
Class A Common Equivalent Number of each share of UK&I Preferred Stock and
Europe Preferred Stock, as applicable, shall not be so converted. The Holdback
Amount shall be determined by means of a Release Assessment in accordance with
the procedures set out in this Clause 14.

 

 

  14.4

Each of (i) the UK&I DCC and (ii) the Europe DCC will have the right to request
that Visa Inc. undertake one additional assessment (i.e., between them a total
of two additional assessments) between the 4th and the 8th year anniversaries of
the Closing, if it reasonably believes that there have been significant
developments such that, taking into account all of the Release Factors, it is
appropriate to effect an Accelerated Conversion of UK&I Preferred Stock or
Europe Preferred Stock, as applicable, prior to the next scheduled assessment
pursuant to Clause 14.1.

 

 

  14.5

Within 10 Business Days following each Assessment Date, Visa Inc. shall notify
the LMC of its initial Release Assessment determination (an “Initial
Determination”) of (i) the Liability Coverage Reduction Amount, if any, (ii) the
resultant Conversion Adjustment, and (iii) the resultant Class A Common
Equivalent Number.

 

 

  14.6

Each Initial Determination shall be final and binding unless, within 20 Business
Days of its receipt of such Initial Determination, the LMC delivers a written
objection notice to Visa Inc. If such an objection notice is timely received by
Visa Inc., the chief executive officer of Visa Inc. shall, within 30 Business
Days of such receipt by Visa Inc., make a reasonable good faith determination of
the disputed amounts (a “CEO Assessment”). Each CEO Assessment made in respect
of any Release Assessment for an Assessment Date that is prior to the 6th
anniversary of the Closing shall be final and binding.

 

 

  14.7

Each CEO Assessment made in respect of any Release Assessment for an Assessment
Date that is on or after the 6th anniversary of the Closing shall be final and
binding unless, within 20 Business Days of its receipt of such CEO Assessment,
the LMC delivers a written objection notice to Visa Inc. If such a notice of
objection is timely received by Visa Inc., Visa Inc. and the LMC will jointly
seek, and agree to be bound by, advice from a Queen’s Counsel on the appropriate
Liability Coverage Reduction Amount, if any, on the basis set out in Clause
21.2.

 

 

 

– 26 –



--------------------------------------------------------------------------------

 

 

  14.8

In no event shall any Conversion Adjustment determined pursuant to this Clause
14 be greater than the then applicable Class A Common Equivalent Number as of
the date of such Conversion Adjustment.

 

 

  14.9

Within 30 days following the end of each Visa Inc. fiscal quarter, Visa Inc.
shall provide to the LMC, the UK&I DCC and the Europe DCC, a statement
reflecting the approximate value (in US dollars) as of the last day of Visa
Inc.’s most recent fiscal quarter, of the outstanding shares of UK&I Preferred
Stock and Europe Preferred Stock, respectively (which shall be equal to: (A) the
aggregate number of outstanding shares of UK&I Preferred Stock and/or Europe
Preferred Stock, as applicable, multiplied by (B) the applicable Class A Common
Equivalent Number, multiplied by (C) the volume-weighted average price per share
of Visa Inc.’s Class A Common Stock on the last day of Visa Inc.’s most recent
fiscal quarter, as displayed under the heading “Bloomberg VWAP” on Bloomberg
page V <equity> VWAP (or any equivalent successor page) in respect of the period
from 9:30am EST to 4:00pm EST). On each such date, Visa Inc. will also provide
to the LMC, the UK&I DCC and the Europe DCC, a statement reflecting the total
approximate value (in US dollars) of all Liability Coverage Reduction Amounts
with respect to the UK&I Preferred Stock and the Europe Preferred Stock,
respectively, with respect to the preceding fiscal quarter.

 

 

  15.

Confidentiality and Privilege

 

 

  15.1

The terms of this Deed, and the substance of negotiations in connection with it,
are confidential to the Parties and to their representatives, who shall not
disclose them, or otherwise communicate them, to any third party without the
written consent of the other Parties.

 

 

  15.2

The Parties agree that they have a common interest in relation to the defence of
the Covered Claims.

 

 

  15.3

The Parties recognise and agree that the documents and information exchanged
between them under the terms of this Deed (whether in relation to the Covered
Claims or otherwise) are likely to be of a confidential nature and/or covered by
legal professional privilege (and/or equivalent privileges under other
applicable laws) and they wish to maintain that confidence and privilege to the
greatest extent possible.

 

 

  15.4

All documents or information exchanged or disclosed in accordance with this Deed
(including documents and information already exchanged or disclosed subject to
common interest privilege) shall be maintained in confidence, and no disclosure
of such information or documentation by the receiving Party shall be made to any
third party without the prior written permission of the disclosing Party other
than to the extent that:

 

 

  15.4.1

the disclosure or use of that information is required by any applicable laws or
regulations or any Governmental Authority;

 

 

 

– 27 –



--------------------------------------------------------------------------------

 

 

  15.4.2

the disclosure is required by compulsion of law or regulation (including, where
required by legally-mandated governance policies of any applicable regulator or
listing authority, disclosure to group-level audit committees), pursuant to an
order of a court of competent jurisdiction, or pursuant to any proper order or
demand made by any competent authority or body where the relevant Party is under
a legal or regulatory obligation to make such a disclosure;

 

 

  15.4.3

the disclosure is made to the relevant Party’s professional advisers (including
its legal advisors and auditors) who are themselves bound by professional duties
of confidentiality owed to the disclosing Party or its Affiliate;

 

 

  15.4.4

the information or documentation is provided to a senior Queen’s Counsel for
independent advice in accordance with the provisions of Clause 21.2; or

 

 

  15.4.5

the information is or becomes publicly available (other than as a result of a
breach of this Deed),

 

provided that, prior to disclosure or use of any information pursuant to Clauses
15.4.1 and/or 15.4.2, the disclosing Party concerned shall, where not prohibited
by law, consult with the other Parties and use reasonable endeavours to assist
the other Parties in seeking to preserve the confidentiality and, where
applicable, privilege, of such information consistent with applicable laws and
regulations.

 

  15.5

No past or future exchange or disclosure of information or documents under this
Deed, including to any legal advisors, will constitute a waiver of any privilege
or other protection that any Party may be entitled to claim.

 

 

  15.6

All documents or information exchanged or disclosed under this Deed shall be
used by the LMC and/or the UK&I DCC and/or the Europe DCC for the purposes
specified in this Deed only and for no other purposes.

 

 

  15.7

If reasonably required and wherever reasonably practicable, all documents
exchanged or disclosed under this Deed to the LMC, the UK&I DCC and/or the
Europe DCC (or any representative or member thereof), and all copies thereof
made by the LMC, the UK&I DCC and/or the Europe DCC (or any representative or
member thereof), shall be returned to Visa Inc., or the documents and copies
shall be destroyed, on demand from Visa Inc.

 

 

  15.8

Nothing in this Deed shall limit the right of any Party to disclose to third
parties any documents and/or information which are already in the possession of
that Party or have been independently obtained by that Party.

 

 

 

– 28 –



--------------------------------------------------------------------------------

 

 

  16.

Termination

 

 

  16.1

This Deed will terminate on the later of (i) the date on which the Class A
Equivalent Number in respect of both the UK&I Preferred Stock and the Europe
Preferred Stock has been reduced to zero in accordance with Section 8 of
(respectively) the Certificates of Designations of the UK&I Preferred Stock and
Europe Preferred Stock and (ii) final resolution of any Covered Claims which are
outstanding on the 12th anniversary of the Closing, together with any issues
concerning the allocation of Covered Losses in relation to those Covered Claims
(such issues to be resolved in accordance with Clause 13.1 above), and at that
point the LMC shall be dissolved, save that:

 

 

  16.1.1

the following provisions will remain in full force and effect, namely: Clauses
1, 3.2, 7.7, 8.7, 9.7, 12.7, 15, 16, 17, 18, 19, 20, and 21; and

 

 

  16.1.2

the termination will be without prejudice to the rights of the Parties in
respect of any breach of this Deed occurring before the termination.

 

 

  17.

Notices

 

 

  17.1

A notice or other communication given in connection with this Deed shall be in
writing and may only be given by:

 

 

  17.1.1

leaving it by hand at; or

 

 

  17.1.2

sending by courier using an internationally recognised courier service provider
to; and

 

 

  17.1.3

sending by facsimile to; or

 

 

  17.1.4

sending by electronic mail to,

 

the address and marked for the attention of the relevant Party set out below (or
such other address as may be notified in accordance with Clause 17.3):

 

  17.1.5

in the case of the VE Member Representative (including the LMC, the UK&I DCC and
the Europe DCC): (a) [●]6, marked for the attention of either the ‘LMC’, ‘UK&I
DCC’ or ‘Europe DCC’ (such address being the service address for the VE Member
Representative (and each of the LMC, the UK&I DCC and the Europe DCC)), (b) in
the case of facsimile, to facsimile number [●], or (c) in the case of electronic
mail, to [●];

 

 

  17.1.6

in the case of Visa Inc.: (a) [1 Sheldon Square, London W2 6TT]7, marked for the
attention of the General Counsel (such address being the service address for
Visa Inc.), (b) in the case of facsimile, to facsimile number [●], or (c) in the
case of electronic mail, to [●];

 

 

 

 

  6

Note: Visa Europe to confirm VEMR address before Closing.

 

 

  7

Note: Visa Inc. may notify a different address before Closing. If so, the
replacement address will be in the UK.

 

 

 

– 29 –



--------------------------------------------------------------------------------

 

 

  17.1.7

in the case of each of the LMC Appointing Members (and/or the LMC
Representatives), to the (a) postal address, (b) facsimile number or (c) email
address set out opposite their name in Schedule 1 (provided that notices, if
any, required to be served by Visa Inc. to any LMC Appointing Member or LMC
Representative shall be validly served if sent to the VE Member Representative
in accordance with Clause 17.1.5);

 

 

  17.1.8

in the case of each of the UK&I DCC Appointing Members (and/or the UK&I DCC
Representatives), to the (a) postal address, (b) facsimile number or (c) email
address set out opposite their name in Schedule 2 (provided that notices, if
any, required to be served by Visa Inc. to any UK&I DCC Appointing Member or
UK&I DCC Representative shall be validly served if sent to the VE Member
Representative in accordance with Clause 17.1.5; and

 

 

  17.1.9

in the case of each of the Europe DCC Appointing Members (and/or the Europe DCC
Representatives), to the (a) postal address, (b) facsimile number or (c) email
address set out opposite their name in Schedule 3 (provided that notices, if
any, required to be served by Visa Inc. to any Europe DCC Appointing Member or
Europe DCC Representative shall be validly served if sent to the VE Member
Representative if sent to the VE Member Representative in accordance with Clause
17.1.5).

 

 

  17.2

A notice shall be deemed to have been received:

 

 

  (a)

if:

 

 

  (i)

left by hand, at the time of leaving it;

 

 

  (ii)

sent by courier, on the 2nd Business Day after deposit with the internationally
recognised courier service provider;

 

 

  (iii)

sent by facsimile, upon confirmation of transmission by the transmitting
equipment; and

 

 

  (iv)

sent by electronic mail, upon confirmation of receipt by the recipient; and

 

 

  (b)

if notice is given by more than one means it shall be deemed given at the
earliest to occur,

 

provided that if deemed receipt thereby occurs before 9.00am on a Business Day
the notice shall instead be deemed to have been received at 9.00am on that day,
and if deemed receipt thereby occurs after 5.00pm on a Business Day, or on a day

 

 

– 30 –



--------------------------------------------------------------------------------

 

 

which is not a Business Day, the notice shall instead be deemed to have been
received at 9.00am on the next Business Day. References to time are references
to local time at the place of receipt of the notice.

 

  17.3

A Party may change its address details stated in Clause 17.1 by giving notice to
the other Parties, and such change shall take effect for the notified Parties at
9.00am UK time on the later of:

 

 

  17.3.1

the date, if any, specified in the notice as the effective date for the change;
or

 

 

  17.3.2

the date 10 Business Days after deemed receipt (in accordance with Clause 17.1)
of the notice;

 

provided that under no circumstances shall Visa Inc. be required to serve
notices on any Party other than to the single address of the VE Member
Representative (as changed from time to time in accordance with this Clause
17.3).

 

  18.

Authority

 

Each Party represents and warrants to the other Parties hereto that:

 

  18.1

it has all necessary power, authority and capacity to execute and deliver this
Deed and to perform its obligations hereunder, and the execution and delivery of
this Deed has been duly authorised by all necessary corporate or other action on
its part;

 

 

  18.2

this Deed has been duly executed and delivered by such Party and constitutes a
valid and binding obligation of such Party, enforceable against such Party in
accordance with its terms;

 

 

  18.3

such Party is not a party to, bound by or subject to any indenture, mortgage,
lease, agreement, instrument, statute, regulation, order, judgment, decree or
law which would be violated, contravened or breached by, require any consent or
payment under, give any third party the right to terminate or accelerate any
obligation under, or under which any default would occur, as a result of the
execution and delivery by such Party of this Deed or the performance by such
Party of any of the terms hereof; and

 

 

  18.4

no Governmental Authority authorisation and no other registration, declaration
or filing by such Party is required in order for such Party: (i) to consummate
the transactions contemplated by this Deed; (ii) to execute and deliver any
documents and instruments to be delivered by such Party under this Deed; and
(iii) to duly perform and observe the terms and provisions of this Deed.

 

 

  19.

Entire agreement

 

 

  19.1

This Deed constitutes the entire understanding and agreement between the Parties
in relation to the subject matter of this Deed to the exclusion of any terms
implied by law which may be excluded by contract and supersedes any previous
written or oral agreement between the Parties in relation to the subject matter
of this Deed.

 

 

 

– 31 –



--------------------------------------------------------------------------------

 

 

  19.2

Each Party acknowledges that it has not entered into this Deed in reliance
wholly or partly on any representation, undertaking or warranty made by or on
behalf of any other Party (whether orally or in writing) other than as expressly
set out in this Deed.

 

 

  19.3

Each Party irrevocably and unconditionally waives any rights it may have:

 

 

  19.3.1

to sue another Party for misrepresentation, whether in equity, tort or under the
Misrepresentation Act 1967, in respect of any non-fraudulent misrepresentation
in connection with this Deed, whether or not contained within this Deed; or

 

 

  19.3.2

to rescind this Deed for any non-fraudulent misrepresentation, whether or not
contained within this Deed, or to terminate this Deed for any other reason.

 

 

  20.

Miscellaneous

 

 

  20.1

No admission

 

Nothing in this Deed is intended or shall be deemed, to be an admission of any
liability to any Person.

 

  20.2

Assignment and sub-contracting

 

 

  20.2.1

Subject to Clauses 20.2.2, 20.2.3 and 20.2.4:

 

 

  (a)

Each Appointing Member agrees that it shall not, without the prior written
consent of Visa Inc., such consent not to be unreasonably conditioned, withheld
or delayed; and

 

 

  (b)

Visa Inc. agrees that it shall not, without the prior written consent of the VE
Member Representative, such consent not to be unreasonably conditioned, withheld
or delayed,

 

assign, transfer, charge or deal in any other manner with any of its rights or
its obligations under this Deed (or purport to do any of the same) (a
“Transfer”). For the purposes of this Clause 20.2.1, Visa Inc. will be deemed to
be acting unreasonably in relation to a proposed Transfer by an Appointing
Member if it conditions, withholds or delays consent to any Transfer that (i) is
required by law or the rules, regulations, confirmations or directions of a
regulatory authority to which the Appointing Member seeking to effect the
Transfer is subject (and shall provide Visa Inc. with evidence, to Visa Inc.’s
reasonable satisfaction, that such Transfer is required); and (ii) is to a
person who has, to the reasonable satisfaction of Visa Inc., equivalent
financial standing to the Appointing Member seeking to effect the Transfer and
who is a Principal Member, or an Affiliate of a Principal Member.

 

 

– 32 –



--------------------------------------------------------------------------------

 

 

  20.2.2

Visa Inc. may assign, transfer, charge, sub-contract, or deal in any other
manner with any of its rights or obligations under this Deed, or purport to do
any of the same, in favour of any of its Affiliates, provided that the
obligations and/or liabilities of the other Parties shall be no greater than if
such assignment, transfer, charge, sub-contract or dealing by Visa Inc. had not
taken place.

 

 

  20.2.3

Each of the Appointing Members may assign, transfer, charge, sub-contract, or
deal in any other manner with any of its rights (but not its obligations) under
this Deed, or purport to do any of the same, in favour of any of its Affiliates,
provided that the obligations and/or liabilities of Visa Inc. shall be no
greater than if such assignment, transfer, charge, sub-contract or dealing had
not taken place.

 

 

  20.2.4

Any Appointing Member which is permitted, in accordance with Clause 20.2.1, to
assign, transfer, charge or otherwise deal with its rights or obligations under
this Deed, shall procure that the assignee shall enter into a deed of adherence
to this Deed (which shall be in a form acceptable to Visa Inc., acting
reasonably) pursuant to which the assignee shall undertake to Visa Inc. to
observe, perform and be bound by all the terms contained in this Deed, and with
effect from the due delivery to Visa Inc. of such deed of adherence, the
assignor shall be released from its obligations under this Deed.

 

 

  20.2.5

The VE Member Representative shall not assign, transfer, charge or deal in any
other manner with any of its rights or its obligations under this Deed (or
purport to do any of the same) without the prior written consent of Visa Inc.
(which consent shall not be unreasonably withheld, conditioned or delayed).

 

 

  20.3

Expenses

 

Save as expressly set out in this Deed, each Party shall bear its own expenses
in connection with this Deed and the roles to be performed hereunder.

 

  20.4

Severability

 

If any provision of this Deed is found to be void or unenforceable, that
provision shall be deemed to be deleted from this Deed and the remaining
provisions of this Deed shall continue in full force and effect and the Parties
shall use their respective reasonable endeavours to procure that any such
provision is replaced by a provision which is valid and enforceable, and which
gives effect to the spirit and intent of this Deed.

 

  20.5

Third parties

 

No person who is not a party to this Deed has any other rights under the
Contracts (Rights of Third Parties) Act 1999 to enforce any term of this Deed
but this does not affect any rights or remedy of a third party which exists or
is available other

 

 

– 33 –



--------------------------------------------------------------------------------

 

 

than under the Contracts (Rights of Third Parties) Act 1999. For the avoidance
of doubt, no VE Member who is not a party to this Deed will have any direct
right to enforce any provision of this Deed, and, subject to Clause 1.5, no
Appointing Member will have any direct right to enforce any provision of this
Deed.

 

  20.6

Further assurance

 

The Parties shall deliver or cause to be delivered such instruments and other
documents at such times and places as are reasonably necessary or desirable, and
shall take any other action reasonably requested by any other Party, for the
purpose of putting this Deed into effect.

 

  20.7

Counterparts

 

This Deed may be signed in any number of counterparts, each of which, when
executed and delivered, shall be an original and all the counterparts together
shall constitute one and the same instrument. For the purposes of execution,
faxed or scanned and emailed signatures by the Parties’ legal advisers shall be
binding. Any Party who provides a faxed or scanned and emailed, signed
counterpart to the other Parties on execution agrees to provide original, signed
counterparts to the other Parties promptly thereafter.

 

  20.8

Variations

 

Any variation of this Deed must be in writing and signed by or on behalf of each
Party, save for minor administrative amendments (or amendments to correct
clerical errors) which must be in writing but need be signed only by or on
behalf of Visa Inc. and the VE Member Representative.

 

  20.9

Successors in title

 

This Deed shall be binding upon and ensure to the benefit of the successors in
title and assigns of each Party.

 

  20.10

Non waiver

 

 

  20.10.1

The failure or delay of any Party at any time or times to require performance of
any provision of this Deed shall not affect such Party’s right to enforce such a
provision at a later time.

 

 

  20.10.2

No waiver by any Party of any condition or of the breach of any term, covenant,
indemnity, representation, warranty or undertaking contained in this Deed,
whether by conduct or otherwise, in any one or more instances shall be deemed to
be or construed as a further or continuing waiver of any such condition or
breach or a waiver of any other condition or of the breach of any other term,
covenant, indemnity, representation, warranty or undertaking in this Deed.

 

 

 

– 34 –



--------------------------------------------------------------------------------

 

 

  21.

Governing law, jurisdiction and remedies

 

 

  21.1

Governing law

 

This Deed is governed by and shall be construed in accordance with English law.
Non-contractual obligations (if any) arising out of or in connection with this
Deed (including its formation) shall also be governed by English law.

 

  21.2

Advice from Queen’s Counsel

 

 

  21.2.1

Where agreement cannot be reached between the Parties on the matters referred to
in Clauses 10.3, 11.1, 13.3 and 14.7 above, Visa Inc. and the LMC and/or the
UK&I DCC and/or the Europe DCC (as appropriate) will jointly seek, and agree to
be bound by, advice from a mutually agreed Queen’s Counsel (such agreement not
to be unreasonably withheld) from Brick Court Chambers, One Essex Court,
Fountain Court Chambers, Monckton Chambers, or 3 Verulam Buildings (or such
other chambers as may be agreed between the Parties). For the avoidance of
doubt, the relevant Parties are free to agree different Queen’s Counsel on each
occasion on which joint advice is sought. If agreement is not reached between
the Parties on the choice of Queen’s Counsel within 10 Business Days of the time
when the Parties have become bound to seek advice from Queen’s Counsel under the
terms of Clauses 10.3, 11.1, 13.3 and 14.7 above (as appropriate), the Parties
agree to be bound by the recommendation of the then Chairman of the Commercial
Bar Association of a Queen’s Counsel from one of the chambers listed above.

 

 

  21.2.2

Visa Inc. and the LMC and/or the UK&I DCC and/or the Europe DCC (as appropriate)
shall provide the Queen’s Counsel with any material that they and that he or she
reasonably considers to be necessary in order properly to answer the question(s)
on which advice is sought, under terms of strict confidence and privilege.
Without prejudice to the provisions of Clause 15, the LMC, the UK&I DCC, the
Europe DCC and Visa Inc. will take all reasonable steps to protect the
confidentiality of, and privilege (including common interest privilege)
attaching to, all communications generated during this process including, but
not limited to, the instructions to the Queen’s Counsel and his or her advice.

 

 

  21.3

Remedy for breach

 

 

  21.3.1

The sole remedy of each of (i) the VE Member Representative (whether acting by
the LMC, the UK&I DCC or the Europe DCC) and (ii) Visa Inc., in respect of any
alleged breach of this Deed (other than in respect of Clauses 12.3 (but only if
and to the extent that Visa Inc. has failed to provide any monthly update for
three consecutive months), 14.2 (but only if and to the extent that Visa Inc.
has made no attempt to consult with the LMC), 14.9, 15, 20.2, 20.6, 21.3 and
21.4), shall be a claim for

 

 

 

– 35 –



--------------------------------------------------------------------------------

 

 

 

damages which shall be made in accordance with Clause 21.4, and which shall not
be commenced until after resolution of the Covered Claim to which the breach
relates (whether by a settlement or final and non-appealable judgment); provided
that, for the avoidance of doubt, the foregoing does not apply to the provisions
of Clause 21.2, and the matters referred to in that clause shall be referred to
a Queen’s Counsel for binding advice in accordance with Clause 21.2.

 

 

  21.3.2

Pending the resolution of the Covered Claim to which any alleged breach relates,
the alleged breach shall have no effect on the rights and obligations of Visa
Inc. and the VE Member Representative (whether acting by the LMC, the UK&I DCC
or the Europe DCC), including, but not limited to, in relation to the allocation
of Covered Losses under Clause 13.

 

 

  21.3.3

Neither (i) the VE Member Representative (whether acting by the LMC, the UK&I
DCC or the Europe DCC) nor (ii) Visa Inc. will raise any limitation defence to
any claim for damages which is brought within two years of the final resolution
of the Covered Claim.

 

 

  21.3.4

Without prejudice to Clause 1.5, the Appointing Members shall have no individual
or collective right to claim for damages (or otherwise) in respect of any
breach, or alleged breach, of this Deed.

 

 

  21.3.5

Each Party acknowledges and agrees that the VE Member Representative, in its
capacity as trustee for certain VE Members designated as beneficiaries in
accordance with the VEMR Trust Documents, will be entitled to pursue and enforce
any claim for breach of this Deed in its own name, and will be entitled to claim
for any damages or losses which can be proved to have been suffered or incurred
by a VE Member which is a beneficiary of the VEMR Trust Documents as a result of
such breach, regardless of whether the VE Member Representative has itself
incurred or suffered such damages or losses as a result of such breach.

 

 

  21.4

Reference to arbitration

 

Any dispute or difference arising out of or in connection with this Deed
(including any question regarding its existence, validity, interpretation,
performance or termination) shall be referred to and finally resolved by
arbitration under the rules of the LCIA (the “Rules”), which Rules are deemed to
be incorporated by reference into this clause.

 

  21.4.1

The number of arbitrators shall be three and the appointing authority for the
purposes of the Rules shall be the LCIA.

 

 

  21.4.2

The seat (or legal place) of the arbitration shall be London and the law and
language of the arbitration shall be English.

 

 

  21.4.3

The award(s) of the tribunal shall be final and binding.

 

 

 

– 36 –



--------------------------------------------------------------------------------

 

 

  21.5

Each Party irrevocably consents to any process in any legal action or
proceedings arising out of or in connection with this Deed (including its
formation) being served on it in accordance with the provisions of this Deed
relating to service of notices (including the service address given in respect
of that Party under Clause 17 (Notices)). Nothing contained in this agreement
shall affect the right to serve process in any other manner permitted by law.

 

EXECUTED AS A DEED by the Parties or their duly authorised representatives and
delivered it on the date set out at its head.

 

 

– 37 –



--------------------------------------------------------------------------------

 

 

[EXECUTION PAGE(S)]

     

SIGNATURES

     

  EXECUTED as a

  Deed

  by [VE Member

  Representative]

  in the presence of

      LOGO [g44556ex10_2pg38b.jpg]

EXECUTED as a Deed

by Visa Inc.

in the presence of

      LOGO [g44556ex10_2pg38b.jpg]

 

     

Director

 

     

Director/Secretary

 

[THE LMC APPOINTING MEMBERS]

 

[THE UK&I DCC APPOINTING MEMBERS]

 

[THE EUROPE DCC APPOINTING MEMBERS]

 

 

– 38 –